DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 09/30/2021 has been entered. Claims 1-20 have been cancelled. Claims 21-29 are new. Claims 21-29 remain pending in this application. 

Claim Objections
Claims 21, 25 and 29 are objected to because of the following informalities: 
Claim 21, ln. 9 should read ---mask layer with a U-shaped cut;[[-]]---
Claim 21, ln. 20 should read ---integrally extend[[ed]] between one side---
Claim 21, ln. 22 should read ---thicker than said mask body such that a thickness of said---
Claim 21, ln. 25 should read ---a greater surface tension of said cosmetic composition---
Claim 25, ln. 9 should read ---mask layer with a U-shaped cut;[[-]]---
Claim 25, ln. 20 should read ---each of which integrally extend[[ed]] between one side---
Claim 25, ln. 22 should read ---thicker than said mask body such that a thickness---
Claim 29, ln. 10 should read ---mask layer with a U-shaped cut;[[-]]---


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "said cosmetic composition" in ln. 24. There is insufficient antecedent basis for this limitation in the claim.
Claims 22-24 are also rejected due to dependency on claim 21. 
Claim 24 recites the limitation "the neck" in ln. 9. There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "said cosmetic composition" in ln. 24. There is insufficient antecedent basis for this limitation in the claim.
Claims 26-28 are also rejected due to dependency on claim 21. 
Claim 28 recites the limitation "the neck" in ln. 9. There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 21-29 are allowable over the prior art.
The closest prior art of record is Xiao (WO 2009/135336 A1) which discloses a facial mask. Xiao discloses a bibulous material having a honeycomb pattern. Xiao fails to disclose a thickened retention brim and a plurality of tension bridges. Further, there is no motivation to modify Xiao to comprise these structures as Xiao fails to disclose the details of the honey comb pattern. 
Accordingly, claim 21 and its dependents, claims 22-24, are allowable over the prior art. 
Similarly, claim 25 requires a thickened retention brim and a plurality of tension bridges.
Accordingly, claim 25 and its dependents, claims 26-28, are allowable over the prior art. 
Claim 29 requires connecting two side wing portions by a connector when the side wing portions are not long enough to reach the ears and tying the two side wing portions when the side wing portions are long enough. The closest prior art of record is Owoc (Pub. No.: US 2014/0311512 A1) which teaches a connector. However, Owoc fails to teach tying the side wing portions. Xiao discloses donning the side wing portions by looping the ears of the user through holding slots. Thus, modifying either Owoc or Xiao would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
Accordingly, claim 29 is allowable over the prior art. 

s 21 and 25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Multiple attempts to reach Raymond Chan were made to initiate an examiner’s amendment for the above objections and 112(b) rejections, however there was no response. 

Response to Arguments
Applicant’s arguments are moot because previously presented claims 1-20 have been cancelled. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781